Citation Nr: 0025342	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from February 1968 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

In a VA Form 9 received in March 1999, the veteran requested 
a hearing before a member of the Board.  The veteran was 
scheduled for the requested hearing.  However, as he failed 
to report for that hearing, his request is considered to be 
withdrawn and the Board will proceed with its review.  

Entitlement to service connection for chronic obstructive 
pulmonary disease is the subject of a remand.


FINDING OF FACT

There is no medical evidence linking a back disorder to 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A number of 
disorders, including arthritis, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

As a general matter, a well-grounded claim for service 
connection requires that three elements be satisfied.  First, 
there must be competent evidence of a current disability, as 
established by a medical diagnosis; second, there must be 
evidence of an incurrence or aggravation of a disease or 
injury in service, as established by lay or medical evidence, 
as appropriate; third, there must be competent evidence of a 
nexus or relationship between the in-service injury or 
disease and the current disorder, as established by medical 
evidence or a medical opinion.  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

There is some medical evidence in the claims file of a 
current back disorder.  Treatment records, including entries 
from June and July 1999, document assessments of low back 
pain.  Although pain, itself is not a disability, Sanchez-
Benitez, 13 Vet. App. 282, 285 (1999), an August 1997 entry 
contains a reference to possible sciatica, and an August 1997 
entry documents mild degenerative changes of the lumbar 
spine.  

There is no medical evidence, however, linking a current back 
disorder to service.  Service medical records contain no 
reference to a back disorder, and a report of a separation 
examination conducted in February 1970 reflects that the 
veteran's spine was normal at the time of the examination.  
There is no medical evidence of arthritis within a year of 
the veteran's separation from service.  Notably, x-ray 
examination of the lumbosacral spine in April 1996 revealed 
the spine to be normal.  Finally, there is no medical opinion 
that a current back disorder was present in service, that it 
was caused by an event in service, or that it otherwise is 
etiologically related to service.  Similarly, there is no 
medical opinion linking the veteran's disorder to any 
reported history of ongoing back symptomatology.  Without 
medical evidence linking a current disorder to service, the 
veteran's claim for service connection for a back disorder is 
not well grounded.


ORDER

A claim for service connection for a back disorder is denied.  


REMAND

In October 1997, the veteran filed a claim for what he 
characterized as "new medical problems," for which he was 
receiving treatment through the VA.  Enclosed with that claim 
were treatment records that document diagnoses in November 
1996 of rule out chronic obstructive pulmonary disease and 
"tobacco dependent."  The RO, in December 1997, denied 
service connection for chronic obstructive pulmonary disease.  
In September 1998 the veteran submitted his notice of 
disagreement and submitted additional evidence which included 
reference to smoking. 

In a VA Form 9 filed in March 1999, the veteran indicated 
that he did not start smoking until he served in Vietnam.  
Thereafter, in a March 1999 supplemental statement of the 
case, which purports to address the issue of entitlement to 
service connection for chronic obstructive pulmonary disease, 
the RO indicated that it was not until filing the March 1999 
appeal that the veteran raised as a theory for granting 
service connection for chronic obstructive pulmonary disease 
that the disorder was secondary to nicotine dependence 
acquired in service.  The RO further observed that for cases 
filed after June 9, 1998, 38 U.S.C.A. § 1103 provides that 
service connection may be granted only if a tobacco-related 
disability was manifest during service or to the requisite 
degree of disability within any applicable presumptive 
period.  Finding that the veteran had not, until March 1999, 
articulated a theory of entitlement to service connection for 
a lung disorder that predicated entitlement upon the 
etiological role of nicotine dependence, the RO declined to 
apply to the veteran's claim, the rules in effect prior to 
June 9, 1998.  

The Board finds, however, that the veteran's claim for 
service connection for chronic obstructive pulmonary disease, 
filed in October 1997, incorporated a claim for service 
connection for that disorder based upon the theory that the 
veteran's disability was the result of nicotine dependence 
acquired during service.  A recent decision of the Federal 
Circuit draws into question whether separate theories for 
granting service connection for a disorder may be treated as 
separate claims.  See Schroeder v. West, No. 99-7103 (Fed. 
Cir. May 18, 2000).  Furthermore, the United States Court of 
Appeals for Veterans Claims (Court) has previously indicated 
that the veteran's claim for benefits must be reviewed under 
all legal theories reasonably raised by the evidence.  
Buckley v. West, 12 Vet. App. 76, 81 (1998).  Treatment 
records submitted in conjunction with the veteran's claim 
filed in October 1997 suggest that the possible effects of 
nicotine dependence were a part of the veteran's claim filed 
at that time.  The veteran's representative in the June 2000 
presentation has also advanced argument that the veteran's 
claim for tobacco related disability preceded the 1998 change 
in the law on such claims and therefore was not barred.  
Under the circumstances of this case, it would be improper to 
treat the veteran's claim for service connection for lung 
disease based upon the effects of nicotine dependence as 
distinct from a general claim for service connection of lung 
disease.  

The earlier date of claim is significant for purposes of 
analysis.  For cases filed on or before that June 9, 1998, 
the limitations of 38 U.S.C.A. § 1103 do not apply.  Pursuant 
to the provisions applicable prior to the June 1998 
legislative change, service connection may be granted for a 
tobacco-related disability on the basis that the disability 
is secondary to nicotine dependence which arose from a 
veteran's tobacco use during service.  VAOPGCPREC 19-97 (May 
13, 1997).  A determination as to whether service connection 
is warranted for a disability or death attributable to 
tobacco use subsequent to military service depends on whether 
post-service tobacco use resulted from nicotine dependence 
arising in service, and therefore is secondarily service 
connected pursuant to 38 C.F.R. § 3.310(a) (1999).  
VAOPGCPREC 19-97 at 3.  This determination depends upon 
whether the veteran acquired a dependence on nicotine in 
service, and whether that dependence may be considered the 
proximate cause of a disability resulting from the use of 
tobacco products by the veteran.  If each of these questions 
is answered in the affirmative, service connection should be 
established on a secondary basis.  Id. at 5.  If it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must determine 
whether the post-service usage of tobacco products was the 
proximate cause of the disability or death upon which the 
claim is predicated.  Id. at 6, 7.  See also VAOPGPREC 2-93 
(Jan. 13, 1993); Davis v. West, 13 Vet. App. 178 
(1999)(addressing the elements necessary to establish a well 
grounded claim).  The question of whether the veteran 
acquired a dependence on nicotine during service is a medical 
issue and requires competent medical evidence.

The Court has indicated that where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, the 
RO should have considered the law in effect prior to June 
1998 and should have accorded to the veteran any additional 
benefit arising from application of that law, as opposed to 
the law in effect subsequent to the legislative change at 
issue in this case.  Because the RO has not yet reviewed the 
veteran's claim under the applicable laws and regulations, it 
is premature for the Board to take action upon the veteran's 
appeal. 

Therefore, this case is REMANDED for the following 
development:

The case should again be reviewed by the 
RO on the basis of all the evidence.  In 
reviewing this case, the RO should 
consider the law applicable to claims for 
service connection for a disability 
secondary to nicotine dependence filed 
prior to June 1998, as well as VAOPGCPREC 
19-97 (May 13, 1997), VAOPGPREC 2-93 
(Jan. 13, 1993), Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), cited 
above.  Any further action considered 
necessary by the RO should be undertaken.  
If the benefit sought is not granted, the 
appellant should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate time period 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to accord due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 



